          Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 1 of 16


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------- X
                                                                                :
STATE OF NEW YORK, et al.,                                                      :
                                                                                :
                                    Plaintiffs,                                 :
                                                                                :    18-CV-2921 (JMF)
                  -v-                                                           :
                                                                                :   AMENDED OPINION
UNITED STATES DEPARTMENT OF COMMERCE, et al.,                                   :     AND ORDER
                                                                                :
                                    Defendants.                                 :
                                                                                :
------------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In these consolidated cases, Plaintiffs bring claims under the Administrative Procedure

Act (“APA”) and the Due Process Clause of the Fifth Amendment challenging the decision of

Secretary of Commerce Wilbur L. Ross, Jr. to reinstate a question concerning citizenship status

on the 2020 census questionnaire. See generally New York v. U.S. Dep’t of Commerce, 315 F.

Supp. 3d 766 (S.D.N.Y. 2018). In an oral ruling on July 3, 2018, the Court found that Plaintiffs

had made a “strong showing” of pretext or bad faith on the part of agency decision-makers and,

applying well-established precedent, thus authorized discovery beyond the administrative record.

(Docket No. 207 (“July 3rd Tr.”), at 76-89). Significantly, however, the Court did not rule, and

has not yet ruled, on whether or to what extent any such extra-record materials can or should be

considered in making a final ruling on Plaintiffs’ claims. That is largely because the parties have

not yet asked the Court to do so. Defendants were given the opportunity to file a summary

judgment motion arguing that the Court’s review should be limited to the administrative record

and that trial was therefore unnecessary. (See Docket No. 363). But they elected not to file such

a motion — thereby conceding, as a procedural matter, that a trial is appropriate. That trial is

scheduled to begin in six business days, on November 5, 2018 — a date that the Court set, in no
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 2 of 16


small part, because Defendants themselves insist that resolution of Plaintiffs’ claims “is a matter

of some urgency” given the need to finalize the census preparations. (Docket No. 397 (“Gov’t

Stay Mot.”), at 4).

       Remarkably, despite the foregoing, Defendants now seek a stay of the trial and related

pre-trial submissions (most of which are due today and therefore presumably done already)

pending resolution of a forthcoming petition to the Supreme Court for writs of mandamus and

certiorari. (See id.). Even more remarkably, although they filed their motion for a stay only

three nights ago and this Court made clear less than two days ago that it would issue a written

ruling in short order (Oct. 24, 2018 Pretrial Conf. Tr. (“Oct. 24th Tr.”) 19), Defendants are

already seeking the very same relief from the Second Circuit. (Docket No. 402). Their request

is based primarily on an October 22, 2018 Order from the Supreme Court, denying Defendants’

application to stay two of this Court’s prior Orders (namely, its July 3, 2018 Order authorizing

extra-record discovery, (see July 3rd Tr. 76-89) and its August 17, 2018 Order authorizing a

deposition of Acting Assistant Attorney General John Gore (see Docket No. 261)) and staying, at

least temporarily, a third Order (namely, the Court’s September 21, 2018 Order authorizing a

deposition of Secretary Ross, see New York v. United States Dep’t of Commerce, — F. Supp. 3d

—, No. 18-CV-2921 (JMF), 2018 WL 4539659 (S.D.N.Y. Sept. 21, 2018)). See In re Dep’t of

Commerce, No. 18A375, 2018 WL 5259090 (U.S. Oct. 22, 2018). “Any order granting the

government’s petition,” Defendants argue, “would substantially affect the further proceedings in

this Court, including whether extra-record discovery would be permissible or whether review

would take place on the administrative record.” (Gov’t Stay Mot. 2).

       In other circumstances, the Court might well agree — albeit, only as an exercise of its

discretion over case management — that the Supreme Court’s Order warrants hitting the pause

button and postponing trial, as the Supreme Court’s resolution of Defendants’ forthcoming



                                                 2
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 3 of 16


petition could bear on this Court’s analysis of the merits. But Defendants’ own “urgen[t]” need

for finality calls for sticking with the trial date. (Gov’t Stay Mot. 4). And, in light of the all-too-

familiar factors relevant to the question whether a stay should be granted pending mandamus, see

New York v. United States Dep’t of Commerce, — F. Supp. 3d —, No. 18-CV-2921 (JMF), 2018

WL 4279467, at *1 (S.D.N.Y. Sept. 7, 2018), Defendants are certainly not entitled to a stay.

A. Defendants Fail to Show the Likelihood of Irreparable Harm

       First and foremost, Defendants fall far short of establishing a “likelihood that irreparable

harm will result from the denial of a stay.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010)

(per curiam). Significantly, Defendants do not claim harm here from the Court’s decision to

allow extra-record discovery, and for good reason: Putting aside the possible deposition of

Secretary Ross, discovery will end before Defendants file their petition with the Supreme Court.

(Docket No. 401).1 Nor do they claim that, absent a stay, the argument they seek to press before

the Supreme Court — that Plaintiffs’ claims should be resolved on the administrative record

alone — would become moot. That too is for good reason, as Defendants remain free to argue at

trial that the Court should disregard all evidence outside the administrative record and, if

unsuccessful, can argue on appeal that the Court erred in considering extra-record evidence.

Moreover, the Court has directed the parties to differentiate in their pre- and post-trial briefing

between arguments based solely on the administrative record and arguments based on materials

outside the record. (Oct. 24th Tr. 16). The Court anticipates differentiating along similar lines in

any findings of fact and conclusions of law that it enters. It follows that, if the Court rules

against Defendants on the basis of extra-record materials and a higher court holds that the Court



1
        Defendants clarified on the record at the conference held on October 24, 2018, that —
despite language in their letter motion to the contrary (see Gov’t Stay Mot. 2 (asking the Court to
“stay all extra-record discovery”)) — they are not actually seeking a stay of extra-record
discovery. (Oct. 24th Tr. 18-19).


                                                   3
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 4 of 16


should not have considered those materials, Defendants would be able to get complete relief. Put

simply, a stay is not necessary “to protect” Supreme Court review. In re Dep’t of Commerce,

2018 WL 5259090 at *2 (Gorsuch, J., concurring in part and dissenting in part). The Supreme

Court can conduct that review, as in the usual case, after final judgment.

       So what do Defendants cite as their irreparable harm in the absence of a stay? They

complain that, without a stay, they “will be forced to expend enormous resources engaging in

pretrial and trial activities that may ultimately prove to be unnecessary.” (Gov’t Stay Mot. 3).2

But it is black-letter law that “[m]ere litigation expense, even substantial and unrecoupable cost,

does not constitute irreparable injury.” Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S.

1, 24 (1974); see New York, 2018 WL 4279467, at *2 (collecting cases). Throughout the nation,

litigants in federal district courts understand that, with certain well-established and narrow

exceptions not applicable here, see, e.g., Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 905 n.5

(2015) (discussing the “narrow scope” of the collateral-order doctrine), everything that happens

in those courts — up to and including trial — “retains its interlocutory character as simply a step

along the route to final judgment,” Ortiz v. Jordan, 562 U.S. 180, 184 (2011) (citing Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949)). In other words, spending resources on

trial first and seeking appellate review later is the overwhelming norm, not the exception —

“even though the entry of an erroneous order may require additional expense and effort on the



2
         Defendants complain that one of the costs of going to trial is “the substantial monetary
expenditure on travel and hotel stays for approximately twelve attorneys and professional staff
for a two-week trial in New York City.” (Gov’t Stay Mot. 4). That is an extraordinary
complaint separate and apart from the fact that such costs do not constitute irreparable harm for
the reasons discussed in the text. There are dozens of highly qualified lawyers and professional
staff in the Civil Division of the United States Attorney’s Office for the Southern District of New
York — the office that normally represents the Government in this District. The Court can only
speculate why the lawyers from that Office withdrew from their representation of Defendants in
these cases. (See Docket Nos. 227, 233). Whatever the reasons for that withdrawal, however, a
party should not be heard to complain about harms of its own creation.


                                                  4
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 5 of 16


part of both litigants and the district court.” Parkinson v. Apr. Indus., Inc., 520 F.2d 650, 654 n.3

(2d Cir. 1975). Far from a nationwide epidemic of irreparable harm, that is precisely how the

federal court system is supposed to work. See, e.g., Cunningham v. Hamilton Cty., 527 U.S. 198,

203-04 (1999) (describing the “several salutatory purposes” of the “final judgment rule”).3

       When pressed on that point at oral argument, Defendants asserted a new theory of harm

not advanced in their written motion: some sort of dignitary harm flowing from the Court’s

“scrutiny” of “an executive branch agency.” (Oct. 24th Tr. 12-14). But that novel theory of

harm fails for several reasons. First, the decisions of executive branch agencies are not immune

from scrutiny by the federal courts; indeed, the APA expressly invites such scrutiny. See 5

U.S.C §§ 702, 705; Sackett v. EPA, 566 U.S. 120, 128 (2012); see also, e.g., Mach Mining, LLC

v. EEOC, 135 S. Ct. 1645, 1651 (2015) (discussing the “‘strong presumption’ favoring judicial

review of administrative action” and collecting cases); United States v. Nourse, 34 U.S. (9 Pet.)

8, 28-29 (1835) (Marshall, C.J.) (“It would excite some surprise if, in a government of laws and

of principle, furnished with a department whose appropriate duty it is to decide questions of

right, not only between individuals, but between the government and individuals; a ministerial

officer might, at his discretion, issue this powerful process . . . leaving to [the citizen] no remedy,

no appeal to the laws of his country, if he should believe the claim to be unjust. But this

anomaly does not exist . . . .”). Second, whether these cases proceed to trial or not, there is no

dispute that Defendants’ decision to add a citizenship question to the 2020 census will be subject

to “scrutiny” by this Court and others; the only disputes between the parties concern the scope of




3
       Defendants also cite the prospect of three current or former “high-level agency officials”
being called as witnesses at trial as a form of potentially irreparable harm. (Gov’t Stay Mot. 4).
That argument is moot, however, as the witnesses are not subject to subpoena, and the Court
yesterday denied Plaintiffs’ motion seeking leave to present their testimony by live video
transmission or to conduct de bene esse depositions. (Docket No. 403).


                                                  5
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 6 of 16


evidence the Court may consider in applying that scrutiny and the degree of deference owed by

the Court to Defendants’ decision.

       And third, although trials in APA cases are — as Defendants emphasize — “unusual”

(Oct. 24th Tr. 13), they are far from unprecedented. Courts have subjected executive agencies to

trials in APA cases where, as here, there are colorable claims of bad faith or pretext, see, e.g.,

Buffalo Cent. Terminal v. United States, 886 F. Supp. 1031, 1045-48 (W.D.N.Y. 1995), or

competing expert testimony, see, e.g., Cuomo v. Baldrige, 674 F. Supp. 1089, 1090, 1093

(S.D.N.Y. 1987). In fact, it is not even unprecedented for courts to hold trials to resolve APA

challenges to the administration of the census! See, e.g., City of New York v. U.S. Dep’t of

Commerce, 822 F. Supp. 906, 917 (E.D.N.Y. 1993), vacated, 34 F.3d 1114 (2d Cir. 1994), rev’d

sub nom. Wisconsin v. City of New York, 517 U.S. 1 (1996); Cuomo, 674 F. Supp. at 1091; Carey

v. Klutznick, 508 F. Supp. 420 (S.D.N.Y. 1980), rev’d and remanded for a new trial, 653 F.2d

732 (2d Cir. 1981). Notably, Defendants cannot cite a single other instance in which the

Government has sought the writ of mandamus, a form of extraordinary relief, to halt such

“scrutiny.” (Oct. 24th Tr. 13-14). It is the Government’s conduct in this case, not the Court’s

review, that is “highly unusual, to say the least.” In re Dep’t of Commerce, 2018 WL 5259090,

at *1 (Gorsuch, J., concurring in part and dissenting in part).

B. Defendants Fail to Show a Likelihood of Success on the Merits of Any Question that
   Would Justify a Stay of Trial

       Defendants’ failure to show the likelihood of irreparable harm is, by itself, fatal to their

stay application, but they also fail to show that a likelihood of success on the merits warrants a

stay of trial. See Hollingsworth, 558 U.S. at 190. To be sure, the Supreme Court’s October 22,

2018 Order suggests that that Court may rule that this Court erred in its September 21, 2018




                                                  6
         Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 7 of 16


Order authorizing a deposition of Secretary Ross.4 But that prospect alone does not warrant

delaying the trial at Defendants’ request. If the Supreme Court vacates this Court’s September

21, 2018 Order before, during, or after trial, it will have no effect on the existing record, which

presently lacks Secretary Ross’s deposition testimony. And, however unlikely it may be, but

compare, e.g., Barnes v. E-Systems, Inc. Grp. Hosp. Med. & Surgical Ins. Plan, 501 U.S. 1301,

1303 (1991) (Scalia, J., in chambers) (granting a stay pending a petition for certiorari based in

part on the prediction that “a grant of certiorari” was “probable”), with Barnes v. E-Systems, Inc.

Grp. Hosp. Med. & Surgical Ins. Plan, 502 U.S. 981 (1991) (mem.) (denying certiorari), if the

Supreme Court allows a deposition of Secretary Ross before this Court enters final judgment, the

transcript of that deposition can presumably be added to the trial record. In any event, it is

Plaintiffs who bear the burden of proof in these cases, see, e.g., Schaffer v. Weast, 546 U.S. 49,

56-57 (2005), and Plaintiffs who seek to secure Secretary Ross’s deposition to meet that burden.

Despite that, Plaintiffs are content to take their chances and proceed to trial knowing that, even if

the Supreme Court ultimately lifts the stay and allows a deposition of Secretary Ross, it may be

too late for them to benefit in these cases. Thus, while the likelihood of success on the merits of

Defendants’ challenge to this Court’s September 21, 2018 Order justifies the already existing

stay of that Order, it does not justify a stay of trial.

        Perhaps recognizing that, Defendants confidently predict that the Supreme Court is likely

to opine that this Court erred in authorizing extra-record discovery in the first place. (Gov’t Stay

Mot. 2-3). But they base that prediction almost exclusively on the dissent from the Supreme



4
        In the Court’s view, that result would be regrettable, as Secretary Ross’s testimony is
essential to fill gaps in, and clarify, the existing record. See New York, 2018 WL 4539659, at *2-
3. In fact, one might have thought that Secretary Ross himself would have been eager to testify,
if only to clear up the record. Given that, and given the importance of the census, “there is
something surprising, if not unsettling, about Defendants’ aggressive efforts to shield Secretary
Ross from having to answer questions about his conduct.” Id. at *5.

                                                    7
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 8 of 16


Court’s Order. (See id. at 1-3). It should go without saying that the dissent did not carry the day

in the Supreme Court; instead, it represents the views of only two Justices. More to the point,

there is nothing in the Supreme Court’s Order itself that supports Defendants’ confident

prediction. Admittedly, the Supreme Court’s Order states that “[t]he denial of the stay with

respect to” the July 3, 2018 Order “does not preclude the applicants from making arguments with

respect to” that Order. In re Dep’t of Commerce, 2018 WL 5259090 at *1 (emphasis added).

But it is rather aggressive to read that language as an “invit[ation],” as Defendants do. (Gov’t

Stay Mot. 3). After all, if one person says to another “you are not precluded from attending my

party,” the latter would be hard pressed to describe the expression as an “invitation.”5 In any

event, even if the Supreme Court’s language could reasonably be read as an invitation, it is rank

speculation to infer from that invitation that the Supreme Court is likely to hold, in the present

interlocutory posture no less, that this Court erred in authorizing extra-record discovery.

       In fact, for several reasons, the Court concludes that the Supreme Court is unlikely to

disturb the July 3, 2018 Order in advance of this Court’s consideration of the merits. First, that

Order pertained to discovery, which — apart from the possible deposition of Secretary Ross —

will be complete when Defendants file their petition with the Supreme Court. (See Docket No.

401).6 Second, Defendants’ suggestion that this Court’s July 3, 2018 Order somehow licensed a

burdensome intrusion into the workings of the Executive Branch is overblown. The Court was


5
        The language at issue is more reasonably construed as a reaffirmation of the
uncontroversial proposition that “[a] denial of a stay is not a decision on the merits of the
underlying legal issues.” Indiana State Police Pension Tr. v. Chrysler LLC, 556 U.S. 960, 960
(2009) (per curiam). Because Defendants invited the Supreme Court to treat their stay
application as a petition for mandamus (or certiorari), see Renewed App. for Stay 40, No.
18A375 (U.S. Oct. 9, 2018), the Supreme Court had good reason to clarify that its disposition of
the stay application did not extend to those alternative requests.
6
       The deposition of Mr. Gore is taking place today, October 26, 2018, and, thus, will be
over before Defendants seek, let alone obtain, Supreme Court review. (See Docket No. 398, at
1).


                                                  8
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 9 of 16


careful to observe “that discovery in an APA action, when permitted, should not transform the

litigation into one involving all the liberal discovery available under the federal rules” and should

instead be limited to what is “necessary to effectuate the Court’s judicial review.” (July 3rd Tr.

85 (internal quotation marks omitted)). On that basis, the Court sharply curtailed the discovery

Plaintiffs could conduct. (See id. at 85-87 (limiting Plaintiffs to ten depositions and limiting

discovery, absent agreement or leave of Court, to the Departments of Commerce and Justice)).7

Moreover, Defendants’ cries of intrusion and burden ring hollow in light of their own conduct.

Rather than seek immediate review of the Court’s July 3, 2018 Order authorizing extra-record

discovery, they waited nearly two full months — until extra-record discovery was substantially

complete — before seeking a stay and any form of appellate review. See New York, 2018 WL

4279467, at *2.

       Finally, the Court’s decision to authorize extra-record discovery was, and remains, well

founded. In fact, if anything, it is on firmer ground today than it was on July 3, 2018, as the

Court has since held that Plaintiffs allege a plausible claim that Defendants violated the equal

protection component of the Due Process Clause of the Fifth Amendment. See New York, 315 F.




7
        True to its word, the Court strictly policed what Defendants were required to disclose
during discovery. (See, e.g., Oct. 24th Tr. 21-23, 30-39 (denying or effectively denying several
of Plaintiffs’ open discovery demands); Docket No. 403 (denying Plaintiffs’ motion to take de
bene esse depositions or reopen depositions to address newly disclosed documents); Docket No.
369 (partially denying, on deliberative-process-privilege grounds, Plaintiffs’ motion to compel
production of documents); Docket No. 361 (partially denying, on attorney-client-privilege
grounds, Plaintiffs’ motion to compel documents); Docket No. 366, at 17 (denying Plaintiffs’
motions to compel interrogatory responses); Docket No. 323 (memorializing a ruling from the
bench partially denying Plaintiffs’ motion to compel production of documents and to respond to
interrogatories); Docket No. 303 (denying Plaintiffs’ motion for leave to seek third-party
discovery from Kris Kobach); Docket No. 261, at 3 (denying Plaintiffs’ motion to compel
documents “erroneously withheld” from the administrative record); Docket No. 204 (denying
Plaintiffs’ motion to shorten Defendants’ time to respond to discovery requests and for additional
deposition time)).

                                                  9
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 10 of 16


Supp. 3d at 806-11.8 Under longstanding Supreme Court precedent, that claim turns on whether

Plaintiffs can prove that Defendants acted with a “racially discriminatory intent or purpose.”

Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977). Moreover, that

same precedent mandates “a sensitive inquiry into such circumstantial and direct evidence of

intent as may be available,” and explicitly calls for consideration of “evidence” such as the

“historical background of the decision,” the “specific sequence of events leading up the

challenged decision,” procedural and substantive “departures” from the norm, and, in “some

extraordinary instances,” the testimony of decisionnmakers. Id. at 266-68. Having survived

Defendants’ motion to dismiss that claim, Plaintiffs were surely entitled to seek evidence to

support their claim through at least limited discovery, including discovery probative of the

decisionmakers’ true “intent” and “purpose.” Id. at 265.9 Indeed, it would be perverse — and

risk undermining decades of equal protection jurisprudence — to suggest that litigants and courts

evaluating whether government actors have engaged in invidious discrimination cannot look

beyond the record that those very decisionmakers may have carefully curated to exclude

evidence of their true “intent” and “purpose.”


8
        The Court’s authorization to engage in extra-record discovery did not rest heavily on
Plaintiffs’ equal protection claim for reasons of timing: As of July 3, 2018, Defendants’ motion
to dismiss that claim was still being briefed. As the Court noted at the time, the Supreme Court
had faulted the district court in In re United States, 138 S. Ct. 443, 445 (2017) (per curiam), for
authorizing expansive extra-record discovery without first resolving the Government’s threshold
arguments. (July 3rd Tr. 76-77). The Court determined that was not a reason to defer decision
on Plaintiffs’ request for extra-record discovery with respect to the APA claim because
Defendants’ threshold arguments to dismiss that claim had been fully briefed and the Court was
“sufficiently confident” that the claim would “survive, at least in part.” (Id. at 77). At the time,
however, the Court was not in a position to make the same assessment with respect to Plaintiffs’
equal protection claim.
9
        That is not to say that plaintiffs can evade the APA record rule merely by bringing a
constitutional claim. First, the doors to discovery would be open only to plaintiffs who allege a
plausible claim, as Plaintiffs do here. Second, a court can and should still exercise its discretion
under the Federal Rules of Civil Procedure to limit the scope of discovery to avoid undue
intrusion on the governmental decisionmaking process, as the Court did here. (July 3rd Tr. 85).


                                                 10
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 11 of 16


       Even without the equal protection claim, however, the Court’s decision to authorize

extra-record discovery was sound. For starters, although judicial review of agency action is

generally limited to the administrative record, see, e.g., Florida Power & Light Co. v. Lorion,

470 U.S. 729, 743-44 (1985), it is well established that “an extra-record investigation by the

reviewing court may be appropriate when there has been a strong showing in support of a claim

of bad faith or improper behavior on the part of agency decisionmakers,” Nat’l Audubon Soc’y v.

Hoffman, 132 F.3d 7, 14 (2d Cir. 1997). The “bad faith” exception “is logical because once there

is a showing of bad faith by the agency, the reviewing court has lost its reason to trust the

agency. There is no reason, then, to presume that the record is complete, and justice is served

only by going beyond the record to ascertain the true range of information before the agency.”

James N. Saul, Overly Restrictive Administrative Records and the Frustration of Judicial

Review, 38 Envtl. L. 1301, 1308 (2008). More importantly, the exception was spawned by the

Supreme Court itself, see Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420

(1971), overruled on other grounds by Califano v. Sanders, 430 U.S. 99, 105 (1977), and has

been adopted by every Court of Appeals in the country, see Saul, 38 Envtl. L. at 1308-09 & n.57.

Indeed, Defendants do not dispute — and have never disputed — that “bad faith” can justify

extra-record discovery. (See, e.g., Docket No. 194, at 4 (conceding that there is a “bad faith”

exception to the “record rule”)). And nothing in the Supreme Court’s October 22, 2018 Order

casts doubt on the well-established exception.

       Notably, even the Justices who dissented from the Supreme Court’s Order seem to accept

that there is a “bad faith” exception to the record rule. See In re Dep’t of Commerce, 2018 WL

5259090 at *1-2 (Gorsuch, J., concurring in part and dissenting in part). Instead, they take issue

with this Court’s conclusion that Plaintiffs made a sufficient preliminary showing to trigger that

exception. See id. The Court respectfully disagrees. This Court’s conclusion that Plaintiffs had



                                                 11
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 12 of 16


made such a showing was not based on a finding that Secretary Ross “c[ame] to office inclined

to favor a different policy direction, solicit[ed] support from other agencies to bolster his views,

disagree[d] with staff, or cut[] through red tape.” Id. at *1. Such circumstances, even taken

together, would not be exceptional. Instead, the Court’s conclusion was based on a combination

of circumstances that were, taken together, most exceptional: (1) Secretary Ross’s own

admission that he had “already decided to add the citizenship question before he reached out to

the Justice Department” to request the question; (2) evidence that he had “overruled senior

Census Bureau career staff, who had concluded . . . that reinstating the citizenship question

would be very costly and harm the quality of the census count”; (3) indications that the Census

Bureau had “deviated significantly from standard operating procedures in adding the citizenship

question”; and (4) Plaintiffs’ prima facie showing that Secretary Ross’s stated justification was

pre-textual. (July 3rd Tr. 82-83 (emphasis added) (internal quotation marks and brackets

omitted)). Most significant, the Court found reason to believe that Secretary Ross had provided

false explanations of his reasons for, and the genesis of, the citizenship question — in both his

decision memorandum and in testimony under oath before Congress. (July 3rd Tr. 79-80).

       If those circumstances, taken together, are not sufficient to make a preliminary finding of

bad faith that would warrant extra-record investigation, it is hard to know what circumstances

would — short of an agency head’s outright confession that his reasons were pretextual (in

which case, of course, there would be no need for discovery). In fact, circumstances far short of

those present in these cases have been found by other courts to justify discovery beyond the

administrative record. See, e.g., Pub. Power Council v. Johnson, 674 F.2d 791, 794-95 (9th Cir.

1982); Batalla Vidal v. Duke, No. 16-CV-4756 (NGG), 2017 WL 4737280, at *3-5 (E.D.N.Y.

Oct. 19, 2017); Tummino v. von Eschenbach, 427 F. Supp. 2d 212, 231-33 (E.D.N.Y. 2006).

Thus, there is nothing unusual with this Court’s decision to allow extra-record discovery and —



                                                 12
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 13 of 16


in light of Defendants’ election not to move for summary judgment — to adjudicate Plaintiffs’

claims of bad faith and pretext through a trial.

C. Issuance of a Stay Would Injure Plaintiffs and Harm the Public Interest

       In short, Defendants fail to carry their burden on either of the first two, and “most

critical,” factors in the analysis of whether a stay is warranted. Nken v. Holder, 556 U.S. 418,

434 (2009). The Court could stop there, see id. at 435, but the third and fourth factors —

“whether issuance of the stay will substantially injure the other parties interested in the

proceeding” and “where the public interest lies,” U.S. S.E.C. v. Citigroup Glob. Mkts. Inc., 673

F.3d 158, 162 (2d Cir. 2012) — also weigh heavily against a stay. As noted, Defendants have

repeatedly insisted, and insist even now, that the resolution of Plaintiffs’ claims “is a matter of

some urgency.” (Gov’t Stay Mot. 4; see Docket No. 103, at 4-5 (noting that “the Census Bureau

has indicated in its public planning documents that it intends to start printing the physical 2020

Census questionnaire by May 2019” and that Ron Jarmin, Acting Director of the Census Bureau

and a Defendant here, “testified under oath before Congress . . . that the Census Bureau would

like to ‘have everything settled for the questionnaire this fall’” and “wants to resolve this issue

‘very quickly’”)). Awaiting prophylactic guidance from the Supreme Court — which may not

come for months and may not come at all — would make it difficult, if not impossible, to meet

that goal.10 More broadly, as the Court has noted previously, “there is a strong interest in

ensuring that the census proceeds in an orderly, transparent, and fair manner — and, relatedly,

that it is conducted in a manner that ‘bolsters public confidence in the integrity of the process



10
        Thus, Defendants are wrong in arguing, based on the dissent from the Supreme Court’s
October 22, 2018 Order, that Plaintiffs “‘would suffer no hardship from being temporarily
denied that which they very likely have no right to at all.’” (Gov’t Stay Mot. 4 (quoting In re
Dep’t of Commerce, 2018 WL 5259090, at *2 (Gorsuch, J., concurring in part and dissenting in
part)). Plaintiffs’ hardship is the risk that the census forms are printed before they have an
opportunity to fully adjudicate their claims.

                                                   13
       Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 14 of 16


and helps strengthen this mainstay of our democracy.’” New York, 2018 WL 4279467, at *3

(quoting Franklin v. Massachusetts, 505 U.S. 788, 818 (1992) (Stevens, J., concurring in part

and concurring in the judgment)). Those interests weigh heavily against any delay and in favor

of making an adequate record for this Court to render an initial decision — and for higher courts

to then review that decision without any risk that those courts would conclude that a remand to

develop the record would be in order.

       In their pending motion before the Second Circuit, Defendants contend that a stay of trial

would not prevent resolution of Plaintiffs’ claims before the census questionnaires have to be

printed. (Motion for Stay (“2d Cir. Stay Mot.”), at 9, Docket No. 68, No. 18-2856 (2d Cir. Oct.

25, 2018); see also Oct. 24th Tr. 11-12). The Court does not share their confidence. There is no

telling when the Supreme Court will issue a decision on Defendants’ forthcoming petition. It

could do so in days; or it could take months. If the Supreme Court’s decision does not affect this

Court’s plan to proceed with a trial, the Court would then have to reschedule trial — no small

task given the upcoming holidays, the parties’ schedules (including two trials in parallel cases

pending in other districts scheduled in January), and the Court’s own congested calendar.11 If

the Supreme Court’s decision makes clear that Plaintiffs’ claims should be resolved by summary

judgment rather than trial, the parties will need to prepare extensive motion papers. In either

case, it will take time for this Court to issue a written ruling and enter final judgment. And

whatever this Court decides, the losing parties will almost certainly appeal to the Second Circuit




11
        At present, the Court has two other trials scheduled for December and another two trials
scheduled for January. Moreover, the second one in January is a bellwether trial in the General
Motors LLC Ignition Switch Litigation, which is slated to last several weeks, would be difficult
to reschedule, and which will likely involve dozens of pretrial motions. Thus, the fact that the
other district courts overseeing challenges to Secretary Ross’s decision “have scheduled trials to
begin in January,” as Defendants note in their motion to the Second Circuit (2d Cir. Stay Mot. 9),
says nothing about this Court’s ability to render a timely decision.


                                                 14
       Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 15 of 16


and, in turn, to the Supreme Court. It would be hard enough for that normally lengthy process to

run its course by next May or June — when the census questionnaires are apparently scheduled

to be printed (see Docket No. 103, at 4-5; Oct. 24th Tr. 11) — if these cases proceed to trial on

November 5, 2018. Granting a stay of indefinite duration could make a timely final decision

next to impossible.

                 *                    *                    *                    *

       In short, as prudent as it might be under other circumstances to await further guidance

from the Supreme Court, there are good reasons not to do so here and instead to proceed to trial

as scheduled. Time is of the essence. At bottom, Defendants are seeking a preemptive ruling

from the Supreme Court on a decision that this Court has not yet even made — namely, what

evidence the Court may consider in ruling on the merits — thereby seeking to disrupt “the

appropriate relationship between the respective courts.” Coopers & Lybrand v. Livesay, 437

U.S. 463, 476 (1978). Making matters worse, Defendants have not yet even formally asked the

Court to make a decision on that issue. They elected not to do so in the form of a summary

judgment motion, and thus conceded, as a procedural matter, that trial is appropriate. And,

perhaps most importantly, Defendants suffer no substantive, cognizable harm whatsoever in

proceeding to trial as scheduled. They can make, and thus preserve, any argument they want

about the scope of what this Court may consider in rendering a decision. And if they are

unsuccessful before this Court, they can seek review of this Court’s final judgment from the

Second Circuit and, if necessary, the Supreme Court — as they could in any other case.

       Put simply, the pending challenge to this Court’s Order authorizing a deposition of

Secretary Ross notwithstanding, Defendants provide no basis to deviate from the well-

established and well-justified procedures that have generally been applied in federal courts for

generations — whereby district courts decide cases in the first instance, followed by an appeal by



                                                15
        Case 1:18-cv-02921-JMF Document 485 Filed 11/05/18 Page 16 of 16


the losing party, on a full record, to the court of appeals and, thereafter, a petition to the Supreme

Court. Defendants may yet have their day to argue the merits in the Supreme Court. But for

many salutary reasons, that day should not come before this Court has decided the merits in the

first instance. See, e.g., Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374 (1981)

(“[The final judgment rule] emphasizes the deference that appellate courts owe to the trial judge

as the individual initially called upon to decide the many questions of law and fact that occur in

the course of a trial. Permitting piecemeal appeals would undermine the independence of the

district judge, as well as the special role that individual plays in our judicial system. In addition,

the rule is in accordance with the sensible policy of avoid[ing] the obstruction to just claims that

would come from permitting the harassment and cost of a succession of separate appeals from

the various rulings to which a litigation may give rise, from its initiation to entry of judgment.

The rule also serves the important purpose of promoting efficient judicial administration.”

(internal quotation marks and citation omitted)).

       Accordingly, Defendants’ motion for a stay of trial and associated deadlines is DENIED.

The Clerk of Court is directed to terminate Docket No. 397.


       SO ORDERED.

Dated: October 26, 2018                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                          United States District Judge
Amended: November 5, 2018




                                                  16
